2013 WI 44

                  SUPREME COURT          OF   WISCONSIN
CASE NO.:               2012AP406-D
COMPLETE TITLE:         In the Matter of Disciplinary Proceedings
                        Against
                        William F. Mross , Attorney at Law:

                        Office of Lawyer Regulation,
                                  Complainant,
                             v.
                        William F. Mross,
                                  Respondent.


                             DISCIPLINARY PROCEEDINGS AGAINST MROSS

OPINION FILED:          May 17, 2013
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:

SOURCE OF APPEAL:
   COURT:
   COUNTY:
   JUDGE:

JUSTICES:
   CONCURRED:
   DISSENTED:
   NOT PARTICIPATING:

ATTORNEYS:
                                                                         2013 WI 44
                                                                 NOTICE
                                                   This opinion is subject to further
                                                   editing and modification.   The final
                                                   version will appear in the bound
                                                   volume of the official reports.
No.   2012AP406-D


STATE OF WISCONSIN                            :              IN SUPREME COURT

In the Matter of Disciplinary Proceedings
Against William F. Mross, Attorney at Law:

Office of Lawyer Regulation,                                          FILED
             Complainant,                                        MAY 17, 2013
      v.                                                            Diane M. Fremgen
                                                                 Clerk of Supreme Court
William F. Mross,

             Respondent.




      ATTORNEY      disciplinary      proceeding.         Attorney's         license

suspended.



      ¶1    PER    CURIAM.    We    review   the   supplemental         report and

recommendation of the referee, Michael F. Dubis, finding that

William F. Mross violated the Wisconsin Rules of Professional

Conduct    for    Attorneys   and   recommending      that     Attorney      Mross's

license to practice law in Wisconsin be suspended for 60 days

and that he be required to pay the costs of this proceeding.
                                                                             No.       2012AP406-D



        ¶2     Because     no    appeal      has    been       filed,       we     review       the

referee's report pursuant to SCR 22.17(2).1                          After conducting an

independent         review      of   the    matter,       we        adopt    the       referee's

findings of fact and supplemental conclusions of law, and we

agree        with    the   referee's        supplemental            recommendation             that

Attorney Mross's license              to     practice         law    be    suspended       for    a

period of 60 days.            We also agree that Attorney Mross should be

required to pay the full costs of the proceeding, which were

$5,973.98 as of December 17, 2012.

      ¶3       Attorney      Mross     was     admitted         to        practice       law     in

Wisconsin in 1975 and practices in Racine.                           He has been subject

to professional discipline on four prior occasions.                                    In 2003,

his     license      was     suspended      for     90    days        for    violating          SCR

20:8.4(b)2 by delivering cigarettes                      to    inmates       at    the    Racine

County jail, in violation of Wis. Stat. § 302.095(2).                                         In re

Disciplinary          Proceedings         Against        Mross,       2003        WI     4,     259

Wis. 2d 8,          657    N.W.2d 342.             In    2004,        he     was       privately

reprimanded         for failing      to    competently          represent,         communicate

        1
            SCR 22.17(2) states:

           If no appeal is filed timely, the supreme court
      shall review the referee's report; adopt, reject or
      modify the referee's findings and conclusions or
      remand the matter to the referee for additional
      findings;   and   determine  and   impose  appropriate
      discipline.   The court, on its own motion, may order
      the parties to file briefs in the matter.
      2
       SCR 20:8.4(b) states it is professional misconduct for a
lawyer to "commit a criminal act that reflects adversely on the
lawyer's honesty, trustworthiness or fitness as a lawyer in
other respects; . . . ."

                                              2
                                                                          No.    2012AP406-D



with, and keep informed clients in the defense of a foreclosure

matter.      Private       Reprimand,         No. 2004-11.           In    2006,      he    was

publicly     reprimanded          for     failing        to     diligently       represent,

communicate       with,     and    keep      clients       informed       in    foreclosure

matters;     and    accepting        compensation             for   representing        those

clients from a non-attorney offering debt relief, without the

clients'     consent.         Public         Reprimand         of   William     F.    Mross,

No. 2006-10.          In     2010,      he     was       publicly       reprimanded        for

practicing         law      while         administratively              suspended           for

noncompliance with continuing legal education (CLE) requirements

and failing to disclose to the Board of Bar Examiners (BBE) or

the Office of Lawyer Regulation (OLR) his practice activities

while suspended, and for providing improper financial assistance

to clients when he made a bankruptcy plan payment for them out

of   his   own     funds.         Public     Reprimand         of   William      F.    Mross,

No. 2010-5.

      ¶4    The      instant         matter            involves      Attorney         Mross's

representation       of     two    clients        in    foreclosure       and   bankruptcy
proceedings.       In September 2006 D.Y. and S.Y. retained Attorney

Mross to represent them in a mortgage foreclosure action.                                  D.Y.
and S.Y. had been referred to Attorney Mross by Kent Arney, a

paralegal, who solicits foreclosure defendants and offers them
assistance in handling their foreclosure matters.                          In October of

2006, the Racine County circuit court granted a default judgment
of foreclosure against D.Y. and S.Y.

      ¶5    In     April     of    2007,      D.Y.       and    S.Y.,     represented       by

Attorney   Mross, filed a            Chapter       13     bankruptcy      action      in the
                                              3
                                                                      No.    2012AP406-D



Eastern       District    of    Wisconsin.       On    December       20,    2007,   the

bankruptcy court notified D.Y. and S.Y. and Attorney Mross of

financial management course requirements that were a condition

precedent to obtaining a discharge.                    On January 28, 2008, the

bankruptcy trustee moved to convert the bankruptcy to a Chapter

7 proceeding.        The bankruptcy court granted the trustee's motion

to convert the matter to a Chapter 7 proceeding on February 5,

2008.

       ¶6      The meeting of creditors occurred on March 31, 2008.

Since D.Y. and S.Y. were then in a Chapter 7 proceeding, they

had approximately 60 days thereafter to file a certification

with    the    bankruptcy       court    confirming     that    they    successfully

completed an approved financial management course.

       ¶7      Attorney Mross's license to practice law was suspended

from May 27, 2008 until July 15, 2008, due to his failure to

meet his CLE obligations.

       ¶8      As   of    May   31,     2008,   D.Y.    and    S.Y.    had    met    all

requirements        for   bankruptcy      discharge,     except   for       filing   the
financial management course completion certification.                         D.Y. and

S.Y. did not complete the course requirement, nor did Attorney
Mross remind them to do so at any time before the May 30, 2008

course completion certification filing deadline.
       ¶9      On July 22, 2008, the bankruptcy court closed D.Y. and

S.Y.'s case without discharge because the required certification
of financial management course completion had not been filed.

The closing notice was sent to both D.Y. and S.Y. and Attorney

Mross.      Upon receiving the case closing notice, D.Y. and S.Y.
                                            4
                                                                     No.    2012AP406-D



enrolled in a financial management course, which they completed

on August 17, 2008.       D.Y. and S.Y. also contacted Attorney Mross

and asked him to reopen their bankruptcy proceeding.

      ¶10    On October 1, 2008, Attorney Mross filed a motion in

the   Racine   County     foreclosure        action    seeking      to     cancel   the

sheriff's sale which had been scheduled after the non-discharge

closure of the bankruptcy matter.              On October 3, 2008, Attorney

Mross sent D.Y. and S.Y. a bill for $500 for this work.                               On

November 18, 2008, the circuit court vacated the foreclosure

judgment and dismissed the action without prejudice.

      ¶11    Over   the   course   of    the    next        year,   D.Y.    and     S.Y.

contacted Attorney Mross periodically by e-mail to ask about

reopening their bankruptcy.             Each time, Attorney Mross gave a

different excuse for why he had not filed a motion to reopen the

case, and eventually told them not to communicate with him by e-

mail because his computer was not working.

      ¶12    On November 20, 2009, S.Y. filed a grievance against

Attorney Mross with the OLR.
      ¶13    On January 4, 2010, Attorney Mross moved to reopen

D.Y. and S.Y.'s bankruptcy and filed documents, including D.Y.
and S.Y.'s financial management course completion certificates.

On February 17, 2010, the bankruptcy court reopened the case and
accepted the course completion certifications.                      In granting the

motion to reopen, the bankruptcy court commented that while D.Y.
and S.Y. had acted promptly to take the course and obtain the

completion     certificate,   it   was       only     due    to   Attorney    Mross's

suspended license and his subsequent failure to act promptly
                                         5
                                                                         No.       2012AP406-D



that       18    months   had   elapsed    before       the    motion    to       reopen    the

bankruptcy case was filed.                On February 18, 2010, the bankruptcy

court entered an order granting D.Y. and S.Y. a discharge.

       ¶14       On    February     27,   2012,    the     OLR       filed    a    complaint

alleging         the   following     counts   of       misconduct      with       respect    to

Attorney Mross's handling of D.Y. and S.Y.'s bankruptcy case:

            [COUNT I:] By failing to ensure that his clients
       met all the requirements for discharge in their
       bankruptcy, and by failing for eighteen (18) months to
       seek the reopening of his clients' bankruptcy, Mross
       violated SCR 20:1.3.3

            [COUNT II:]    By failing to keep his clients
       informed about the status of their bankruptcy and
       their requirements for discharge, Mross violated SCR
       20:1.4(a)(3).4
       ¶15       The OLR's complaint also alleged that Attorney Mross

engaged          in    professional       misconduct          with    respect        to     his

representation of L.B. and P.B.                    In 2008, L.B. and P.B. were

experiencing debt management problems and in November 2008 their

mortgage lender filed a foreclosure action against them in Rock

County circuit court.               Shortly after the foreclosure action was
filed,          L.B.   and   P.B.    received      a    solicitation          letter       from

paralegal Kent Arney offering "to discuss alternatives for a
quick resolution."              L.B. and P.B. called Arney and hired him

over the phone and agreed to pay him $1,800.                         L.B. and P.B. paid

$600 to Arney and they also paid a total of $1,200 to Attorney

       3
       SCR 20:1.3 states "[a] lawyer shall act with reasonable
diligence and promptness in representing a client."
       4
       SCR 20:1.4(a)(3) states a lawyer shall "keep the client
reasonably informed about the status of a matter; . . . ."

                                              6
                                                             No.     2012AP406-D



Mross.      L.B.       and   P.B.   gave   Arney   the    information       and

documentation needed to file a Chapter 13 bankruptcy petition.

They never directly hired Attorney Mross.             Instead, Arney told

L.B. and P.B. that Attorney Mross would be helping him with the

case.    There was no written fee agreement between Attorney Mross

and L.B. and P.B.

     ¶16   Attorney Mross filed an answer in the foreclosure case

on L.B. and P.B.'s behalf on March 9, 2009.              L.B. and P.B. had

not met with Attorney Mross prior to this time.                On June 16,

2009, the lender moved for judgment in the foreclosure action,

which the circuit court granted on July 17, 2009.              The judgment

provided    for    a    six-month   redemption     period.         During   the

redemption period the debtor is entitled to pay off the amount

due and keep the home.          Once the redemption period is over, a

sheriff's sale of the property occurs.

     ¶17   Attorney Mross had little, if any, contact with L.B.

and P.B. during the redemption period.           A sheriff's sale of L.B.

and P.B.'s residence occurred, and the report of the sheriff's
sale was filed on January 21, 2010.

    ¶18    On January 19, 2010, Attorney Mross filed a Chapter 13
bankruptcy action on behalf of L.B. and P.B.             Later that day the

clerk of the bankruptcy court notified Attorney Mross that he
had failed to file numerous required documents with L.B. and

P.B.'s bankruptcy petition.          The notice indicated the deadline
to submit the missing documents was February 2, 2010.                 Attorney

Mross failed to file the missing documents by that date.                     On

February 3, 2010, the bankruptcy trustee moved to dismiss L.B.
                                      7
                                                                            No.     2012AP406-D



and P.B.'s bankruptcy petition for failure to file the missing

documents.         On    February      24,    2010,       Attorney      Mross       moved     to

convert L.B. and P.B.'s bankruptcy to a Chapter 7 proceeding.

The    bankruptcy       court    granted      the    conversion        on    February        25,

2010.

       ¶19   The conversion to a Chapter 7 proceeding moved the

deadline     for    filing      the    required      documentation          to     April     10,

2010, and moved the meeting of creditors to April 20, 2010.

Attorney Mross filed some but not all of the required documents,

which were received by the bankruptcy court on April 19, 2010.

The     creditors'       meeting      was     rescheduled         to    May        17,     2010.

Attorney     Mross       had    no    contact      with    L.B.    and       P.B.        between

January 29, 2010 and his filing of the incomplete information on

April 19, 2010.

       ¶20   On    May    14,    2010,      the     bankruptcy     trustee          moved    to

dismiss L.B. and P.B.'s bankruptcy for failure to file certain

documents.        On May 17, 2010, Attorney Mross and L.B. and P.B.

appeared for the meeting of creditors.                     At the meeting, L.B. and
P.B.    testified        that    Attorney         Mross    had    not       requested       the

relevant documents from L.B. and P.B.                      The meeting of creditors
was therefore continued to June 1, 2010.

       ¶21   Immediately         after       the    May     17,    2010           meeting     of
creditors, Attorney Mross requested that L.B. and P.B. pay him

the second and final $600 installment payment toward his $1,200
fee, and L.B. and P.B. did so.                    On May 25, 2010, Attorney Mross

sent    L.B.      and    P.B.    documents         from    the    foreclosure            action

indicating that the creditor had moved the bankruptcy court for
                                              8
                                                                         No.        2012AP406-D



relief        from   the      automatic       stay.         The     bankruptcy        trustee

initially objected to the creditor's request but later withdrew

the objection.           On May 4, 2010, the bankruptcy court relieved

the creditor from the stay.                   Attorney Mross did not file any

documents with the bankruptcy court between the May 17, 2010

meeting of creditors and the June 1, 2010 continued meeting.

        ¶22    At the continued meeting of creditors on June 1, 2010,

L.B.     and     P.B.      appeared     and        filed    the     missing     documents.

Attorney       Mross    did    not    appear       at    the   continued       meeting      and

advised       the    trustee's       office    by       telephone    that      he    had    not

appeared due to a scheduling conflict.

        ¶23    On June 4, 2010, the bankruptcy trustee withdrew the

motion    to     dismiss,      noting     that      L.B.   and    P.B.   had        filed   the

required documentation with the bankruptcy court.                              On June 7,

2010,    Attorney       Mross     filed       an    objection       to   the    motion      to

dismiss.        By this time L.B. and P.B. had already submitted the

requested documentation and the trustee had withdrawn the motion

to dismiss.            On June 8, 2010, Attorney Mross filed what he
labeled an "Amended" attorney fee disclosure, although no prior

attorney fee disclosure had been filed.
       ¶24     The bankruptcy court granted a discharge to L.B. and

P.B. on July 8, 2010.                Based on L.B. and P.B.'s statements at
the June 1, 2010 continued meeting of creditors and the attorney

fee disclosure Attorney Mross filed on June 8, 2010, the trustee
moved the court for an order to examine Attorney Mross's fees

and require him to turn over any excess fees to L.B. and P.B.

In the motion the trustee noted that Attorney Mross failed to
                                               9
                                                                       No.    2012AP406-D



file        required    documentation     and       twice    put     his     clients   in

jeopardy of dismissal and forced the trustee to continue the

meeting of creditors twice.                   The   motion    also    noted     Attorney

Mross       failed     to   appear   at   the    second      continued       meeting   of

creditors.

       ¶25     In a July 28, 2010 conference call with L.B. and P.B.,

Attorney Mross, and the trustee, Attorney Mross agreed to refund

L.B. and P.B. the entire $1,200 they had paid him.                             L.B. and

P.B. received the refund on July 29, 2010.                      On August 2, 2010,

Attorney       Mross    filed   a    motion     with   the    bankruptcy       court   to

withdraw as counsel for L.B. and P.B.                  The trustee withdrew the

motion for fee examination on August 11, 2010.

       ¶26     The OLR's complaint alleged the following counts of

misconduct with respect to Attorney Mross's representation of

L.B. and P.B.:

            [COUNT III:]     By failing to timely file the
       necessary documentation required for his clients'
       bankruptcy and by failing to appear for the final
       creditors' meeting, Mross violated SCR 20:1.3.

            [COUNT IV:]     By failing to consult with his
       clients about the objectives of the representation,
       Mross violated SCR 20:1.4(a)(2).

            [COUNT V:]    By failing to communicate with his
       clients and inform them about the status of their
       bankruptcy, Mross violated SCR 20:1.4(a)(3).

            [COUNT VI:] By failing to provide his clients a
       written fee agreement setting forth the scope of the
       representation and the basis or rate of the $1.200 fee
       they paid to him, Mross violated SCR 20:1.5(b)(1).5

        5
            SCR 20:1.5(b)(1) provides:

                                           10
                                                                   No.   2012AP406-D



        ¶27   A hearing was held before the referee on November 6,

2012.     On November 28, 2012, the referee filed his report and

recommendation.         The referee filed a supplemental report and

recommendation on February 21, 2013.             The referee found in favor

of the OLR on Counts I, III, and VI.                       He found in favor of

Attorney Mross on Count II, IV, and V.

       ¶28    As to Count II, the referee said the practice in the

bankruptcy court is that notices are sent to both the attorney

and the debtors.        The referee reasoned D.Y. and S.Y. were aware

of    their   obligation    to    file    a   financial       management     course

completion certificate and for that reason Attorney Mross should

not be liable for failing to inform D.Y. and S.Y. of something

they were already aware of.

      ¶29     As to Count IV, the referee said although the record

was clear      that Attorney Mross        failed      to    act   with   reasonable

diligence and promptness, the record failed to show that he did

not   consult    with    L.B.   and   P.B.    about   the     objectives    of   his

representation.         The referee said the fact Attorney Mross had


           The scope of the representation and the basis or
      rate of the fee and expenses for which the client will
      be responsible shall be communicated to the client in
      writing, except before or within a reasonable time
      after commencing the representation when the lawyer
      will charge a regularly represented client on the same
      basis or rate as in the past.     If it is reasonably
      foreseeable that the total cost of the representation
      to the client, including attorney's fees, will be
      $1000 or less, the communication may be oral or in
      writing. Any changes in the basis or rate of the fee
      or expenses shall also be communicated in writing to
      the client.

                                         11
                                                                           No.    2012AP406-D



little or no contact with L.B. and P.B. during certain time

periods did not equate to a failure to consult with them about

the objectives of the representation.                      The referee said from the

record it appeared L.B. and P.B. and Attorney Mross were always

aware of the objectives sought but that Attorney Mross failed to

act with reasonable diligence in accomplishing those objectives.

With respect to Count V, the referee found Attorney Mross did

communicate with and inform L.B. and P.B. about their case but

that he failed to carry out the planned objectives.

        ¶30     With respect to the appropriate level of discipline,

the referee recommended a 60-day suspension of Attorney Mross's

license       to     practice     law.       The   referee     noted       that    the     OLR

requested a          90-day suspension.            In   concluding         that    a    60-day

suspension is more appropriate, the referee pointed out that

Attorney Mross refunded to L.B. and P.B. the $1,200 they had

paid him.          The referee also noted Attorney Mross has consented

to   no   longer         taking   referral       bankruptcies       from    Arney.         The

referee also noted that he found in favor of Attorney Mross on
three     out      of    the   original    six     counts    alleged       in     the    OLR's

complaint.              The    referee    also     noted     that    Attorney          Mross's
behavior        at      the    evidentiary       hearing    was     not     combative      or

antagonistic toward his former clients, counsel for the OLR, or
the referee.            The referee also recommended that Attorney Mross

pay the full costs of the proceeding.
      ¶31       When reviewing a referee's report and recommendation,

we will affirm the referee's findings of fact unless they are

clearly erroneous.              See In re Disciplinary Proceedings Against
                                              12
                                                                       No.     2012AP406-D



Inglimo, 2007 WI 126, ¶5, 305 Wis. 2d 71, 740 N.W.2d 125.                              The

referee's conclusions of law are subject to de novo review.                            Id.

We   determine    the    appropriate        level       of   discipline        given   the

particular    facts     of    each   case,       independent      of   the     referee's

recommendation, but benefitting from it.                     See In re Disciplinary

Proceedings Against Widule, 2003 WI 34, ¶44, 261 Wis. 2d 45, 660

N.W.2d 686.        After      independently         reviewing      the       matter,    we

conclude that the findings of fact contained in the referee's

supplemental      report     are   not     clearly      erroneous,       and    we   adopt

them.    We also agree that the referee's supplemental conclusions

of law regarding Attorney Mross's misconduct are correct, and we

concur with the referee that a 60-day suspension of Attorney

Mross's license to practice law is appropriate.                        We also agree

that Attorney Mross should be required to pay the full costs of

this disciplinary proceeding.

      ¶32    IT IS ORDERED that the license of William F. Mross to

practice law in Wisconsin is suspended for a period of 60 days,

effective June 14, 2013.

      ¶33    IT   IS   FURTHER     ORDERED       that    William    F.    Mross      shall
comply with the provisions of SCR 22.26 concerning the duties of

a person whose license to practice law in Wisconsin has been
suspended.

      ¶34    IT IS FURTHER ORDERED that within 60 days of the date
of this order, William F. Mross shall pay to the Office of

Lawyer   Regulation,         the   costs    of    this       proceeding,       which   are

$5,973.98.


                                           13
                                                       No.   2012AP406-D



    ¶35   IT    IS   FURTHER   ORDERED   that   compliance   with   all

conditions of this order is required for reinstatement.             See

SCR 22.28(2).




                                  14
                                                                          2013 WI 44
                                                                  NOTICE
                                                    This opinion is subject to further
                                                    editing and modification.   The final
                                                    version will appear in the bound
                                                    volume of the official reports.
No.   2012AP406-D


STATE OF WISCONSIN                             :              IN SUPREME COURT

In the Matter of Disciplinary Proceedings
Against William F. Mross, Attorney at Law:

Office of Lawyer Regulation,                                           FILED
             Complainant,                                         MAY 17, 2013
      v.                                                             Diane M. Fremgen
                                                                  Clerk of Supreme Court
William F. Mross,

             Respondent.




      ATTORNEY       disciplinary      proceeding.         Attorney's         license
suspended.



      ¶36    PER    CURIAM.    We    review   the   supplemental         report and

recommendation of the referee, Michael F. Dubis, finding that
William F. Mross violated the Wisconsin Rules of Professional

Conduct     for    Attorneys   and   recommending      that     Attorney      Mross's
license to practice law in Wisconsin be suspended for 60 days

and that he be required to pay the costs of this proceeding.
                                                                            No.       2012AP406-D



        ¶37    Because    no    appeal      has    been       filed,       we     review       the

referee's report pursuant to SCR 22.17(2).1                         After conducting an

independent        review      of   the    matter,       we        adopt    the       referee's

findings of fact and supplemental conclusions of law, and we

agree       with    the   referee's        supplemental            recommendation             that

Attorney Mross's license             to     practice         law    be    suspended       for    a

period of 60 days.           We also agree that Attorney Mross should be

required to pay the full costs of the proceeding, which were

$5,973.98 as of December 17, 2012.

      ¶38      Attorney     Mross     was     admitted         to        practice       law     in

Wisconsin in 1975 and practices in Racine.                          He has been subject

to professional discipline on four prior occasions.                                   In 2003,

his     license     was     suspended      for     90    days        for    violating          SCR

20:8.4(b)2 by delivering cigarettes                     to    inmates       at    the    Racine

County jail, in violation of Wis. Stat. § 302.095(2).                                        In re

Disciplinary         Proceedings         Against        Mross,       2003        WI     4,     259

Wis. 2d 8,         657    N.W.2d 342.             In    2004,        he     was       privately

reprimanded        for failing      to    competently          represent,         communicate

        1
            SCR 22.17(2) states:

           If no appeal is filed timely, the supreme court
      shall review the referee's report; adopt, reject or
      modify the referee's findings and conclusions or
      remand the matter to the referee for additional
      findings;   and   determine  and   impose  appropriate
      discipline.   The court, on its own motion, may order
      the parties to file briefs in the matter.
      2
       SCR 20:8.4(b) states it is professional misconduct for a
lawyer to "commit a criminal act that reflects adversely on the
lawyer's honesty, trustworthiness or fitness as a lawyer in
other respects; . . . ."

                                             2
                                                                          No.    2012AP406-D



with, and keep informed clients in the defense of a foreclosure

matter.      Private       Reprimand,         No. 2004-11.           In    2006,      he    was

publicly     reprimanded          for     failing        to     diligently       represent,

communicate        with,    and    keep      clients       informed       in    foreclosure

matters;     and     accepting       compensation             for   representing        those

clients from a non-attorney offering debt relief, without the

clients'     consent.         Public         Reprimand         of   William     F.    Mross,

No. 2006-10.          In     2010,      he     was       publicly       reprimanded        for

practicing         law      while         administratively              suspended           for

noncompliance with continuing legal education (CLE) requirements

and failing to disclose to the Board of Bar Examiners (BBE) or

the Office of Lawyer Regulation (OLR) his practice activities

while suspended, and for providing improper financial assistance

to clients when he made a bankruptcy plan payment for them out

of   his    own    funds.         Public     Reprimand         of   William      F.    Mross,

No. 2010-5.

      ¶39    The      instant        matter            involves      Attorney         Mross's

representation       of     two    clients        in    foreclosure       and   bankruptcy
proceedings.        In September 2006 D.Y. and S.Y. retained Attorney

Mross to represent them in a mortgage foreclosure action.                                  D.Y.
and S.Y. had been referred to Attorney Mross by Kent Arney, a

paralegal, who solicits foreclosure defendants and offers them
assistance in handling their foreclosure matters.                          In October of

2006, the Racine County circuit court granted a default judgment
of foreclosure against D.Y. and S.Y.

      ¶40    In    April     of    2007,      D.Y.       and    S.Y.,     represented       by

Attorney    Mross, filed a           Chapter       13     bankruptcy      action      in the
                                              3
                                                                      No.    2012AP406-D



Eastern       District    of    Wisconsin.       On    December       20,    2007,   the

bankruptcy court notified D.Y. and S.Y. and Attorney Mross of

financial management course requirements that were a condition

precedent to obtaining a discharge.                    On January 28, 2008, the

bankruptcy trustee moved to convert the bankruptcy to a Chapter

7 proceeding.        The bankruptcy court granted the trustee's motion

to convert the matter to a Chapter 7 proceeding on February 5,

2008.

       ¶41     The meeting of creditors occurred on March 31, 2008.

Since D.Y. and S.Y. were then in a Chapter 7 proceeding, they

had approximately 60 days thereafter to file a certification

with    the    bankruptcy       court    confirming     that    they    successfully

completed an approved financial management course.

       ¶42     Attorney Mross's license to practice law was suspended

from May 27, 2008 until July 15, 2008, due to his failure to

meet his CLE obligations.

       ¶43     As   of    May   31,     2008,   D.Y.    and    S.Y.    had    met    all

requirements        for   bankruptcy      discharge,     except   for       filing   the
financial management course completion certification.                         D.Y. and

S.Y. did not complete the course requirement, nor did Attorney
Mross remind them to do so at any time before the May 30, 2008

course completion certification filing deadline.
       ¶44     On July 22, 2008, the bankruptcy court closed D.Y. and

S.Y.'s case without discharge because the required certification
of financial management course completion had not been filed.

The closing notice was sent to both D.Y. and S.Y. and Attorney

Mross.       Upon receiving the case closing notice, D.Y. and S.Y.
                                            4
                                                                     No.    2012AP406-D



enrolled in a financial management course, which they completed

on August 17, 2008.       D.Y. and S.Y. also contacted Attorney Mross

and asked him to reopen their bankruptcy proceeding.

      ¶45    On October 1, 2008, Attorney Mross filed a motion in

the   Racine   County     foreclosure        action    seeking      to     cancel   the

sheriff's sale which had been scheduled after the non-discharge

closure of the bankruptcy matter.              On October 3, 2008, Attorney

Mross sent D.Y. and S.Y. a bill for $500 for this work.                               On

November 18, 2008, the circuit court vacated the foreclosure

judgment and dismissed the action without prejudice.

      ¶46    Over   the   course   of    the    next        year,   D.Y.    and     S.Y.

contacted Attorney Mross periodically by e-mail to ask about

reopening their bankruptcy.             Each time, Attorney Mross gave a

different excuse for why he had not filed a motion to reopen the

case, and eventually told them not to communicate with him by e-

mail because his computer was not working.

      ¶47    On November 20, 2009, S.Y. filed a grievance against

Attorney Mross with the OLR.
      ¶48    On January 4, 2010, Attorney Mross moved to reopen

D.Y. and S.Y.'s bankruptcy and filed documents, including D.Y.
and S.Y.'s financial management course completion certificates.

On February 17, 2010, the bankruptcy court reopened the case and
accepted the course completion certifications.                      In granting the

motion to reopen, the bankruptcy court commented that while D.Y.
and S.Y. had acted promptly to take the course and obtain the

completion     certificate,   it   was       only     due    to   Attorney    Mross's

suspended license and his subsequent failure to act promptly
                                         5
                                                                         No.       2012AP406-D



that       18    months   had   elapsed    before       the    motion    to       reopen    the

bankruptcy case was filed.                On February 18, 2010, the bankruptcy

court entered an order granting D.Y. and S.Y. a discharge.

       ¶49       On    February     27,   2012,    the     OLR       filed    a    complaint

alleging         the   following     counts   of       misconduct      with       respect    to

Attorney Mross's handling of D.Y. and S.Y.'s bankruptcy case:

            [COUNT I:] By failing to ensure that his clients
       met all the requirements for discharge in their
       bankruptcy, and by failing for eighteen (18) months to
       seek the reopening of his clients' bankruptcy, Mross
       violated SCR 20:1.3.3

            [COUNT II:]    By failing to keep his clients
       informed about the status of their bankruptcy and
       their requirements for discharge, Mross violated SCR
       20:1.4(a)(3).4
       ¶50       The OLR's complaint also alleged that Attorney Mross

engaged          in    professional       misconduct          with    respect        to     his

representation of L.B. and P.B.                    In 2008, L.B. and P.B. were

experiencing debt management problems and in November 2008 their

mortgage lender filed a foreclosure action against them in Rock

County circuit court.               Shortly after the foreclosure action was
filed,          L.B.   and   P.B.    received      a    solicitation          letter       from

paralegal Kent Arney offering "to discuss alternatives for a
quick resolution."              L.B. and P.B. called Arney and hired him

over the phone and agreed to pay him $1,800.                         L.B. and P.B. paid

$600 to Arney and they also paid a total of $1,200 to Attorney

       3
       SCR 20:1.3 states "[a] lawyer shall act with reasonable
diligence and promptness in representing a client."
       4
       SCR 20:1.4(a)(3) states a lawyer shall "keep the client
reasonably informed about the status of a matter; . . . ."

                                              6
                                                             No.     2012AP406-D



Mross.      L.B.       and   P.B.   gave   Arney   the    information       and

documentation needed to file a Chapter 13 bankruptcy petition.

They never directly hired Attorney Mross.             Instead, Arney told

L.B. and P.B. that Attorney Mross would be helping him with the

case.    There was no written fee agreement between Attorney Mross

and L.B. and P.B.

     ¶51   Attorney Mross filed an answer in the foreclosure case

on L.B. and P.B.'s behalf on March 9, 2009.              L.B. and P.B. had

not met with Attorney Mross prior to this time.                On June 16,

2009, the lender moved for judgment in the foreclosure action,

which the circuit court granted on July 17, 2009.              The judgment

provided    for    a    six-month   redemption     period.         During   the

redemption period the debtor is entitled to pay off the amount

due and keep the home.          Once the redemption period is over, a

sheriff's sale of the property occurs.

     ¶52   Attorney Mross had little, if any, contact with L.B.

and P.B. during the redemption period.           A sheriff's sale of L.B.

and P.B.'s residence occurred, and the report of the sheriff's
sale was filed on January 21, 2010.

    ¶53    On January 19, 2010, Attorney Mross filed a Chapter 13
bankruptcy action on behalf of L.B. and P.B.             Later that day the

clerk of the bankruptcy court notified Attorney Mross that he
had failed to file numerous required documents with L.B. and

P.B.'s bankruptcy petition.          The notice indicated the deadline
to submit the missing documents was February 2, 2010.                 Attorney

Mross failed to file the missing documents by that date.                     On

February 3, 2010, the bankruptcy trustee moved to dismiss L.B.
                                      7
                                                                            No.     2012AP406-D



and P.B.'s bankruptcy petition for failure to file the missing

documents.         On    February      24,    2010,       Attorney      Mross       moved     to

convert L.B. and P.B.'s bankruptcy to a Chapter 7 proceeding.

The    bankruptcy       court    granted      the    conversion        on    February        25,

2010.

       ¶54   The conversion to a Chapter 7 proceeding moved the

deadline     for    filing      the    required      documentation          to     April     10,

2010, and moved the meeting of creditors to April 20, 2010.

Attorney Mross filed some but not all of the required documents,

which were received by the bankruptcy court on April 19, 2010.

The     creditors'       meeting      was     rescheduled         to    May        17,     2010.

Attorney     Mross       had    no    contact      with    L.B.    and       P.B.        between

January 29, 2010 and his filing of the incomplete information on

April 19, 2010.

       ¶55   On    May    14,    2010,      the     bankruptcy     trustee          moved    to

dismiss L.B. and P.B.'s bankruptcy for failure to file certain

documents.        On May 17, 2010, Attorney Mross and L.B. and P.B.

appeared for the meeting of creditors.                     At the meeting, L.B. and
P.B.    testified        that    Attorney         Mross    had    not       requested       the

relevant documents from L.B. and P.B.                      The meeting of creditors
was therefore continued to June 1, 2010.

       ¶56   Immediately         after       the    May     17,    2010           meeting     of
creditors, Attorney Mross requested that L.B. and P.B. pay him

the second and final $600 installment payment toward his $1,200
fee, and L.B. and P.B. did so.                    On May 25, 2010, Attorney Mross

sent    L.B.      and    P.B.    documents         from    the    foreclosure            action

indicating that the creditor had moved the bankruptcy court for
                                              8
                                                                         No.        2012AP406-D



relief        from   the      automatic       stay.         The     bankruptcy        trustee

initially objected to the creditor's request but later withdrew

the objection.           On May 4, 2010, the bankruptcy court relieved

the creditor from the stay.                   Attorney Mross did not file any

documents with the bankruptcy court between the May 17, 2010

meeting of creditors and the June 1, 2010 continued meeting.

        ¶57    At the continued meeting of creditors on June 1, 2010,

L.B.     and     P.B.      appeared     and        filed    the     missing     documents.

Attorney       Mross    did    not    appear       at    the   continued       meeting      and

advised       the    trustee's       office    by       telephone    that      he    had    not

appeared due to a scheduling conflict.

        ¶58    On June 4, 2010, the bankruptcy trustee withdrew the

motion    to     dismiss,      noting     that      L.B.   and    P.B.   had        filed   the

required documentation with the bankruptcy court.                              On June 7,

2010,    Attorney       Mross     filed       an    objection       to   the    motion      to

dismiss.        By this time L.B. and P.B. had already submitted the

requested documentation and the trustee had withdrawn the motion

to dismiss.            On June 8, 2010, Attorney Mross filed what he
labeled an "Amended" attorney fee disclosure, although no prior

attorney fee disclosure had been filed.
       ¶59     The bankruptcy court granted a discharge to L.B. and

P.B. on July 8, 2010.                Based on L.B. and P.B.'s statements at
the June 1, 2010 continued meeting of creditors and the attorney

fee disclosure Attorney Mross filed on June 8, 2010, the trustee
moved the court for an order to examine Attorney Mross's fees

and require him to turn over any excess fees to L.B. and P.B.

In the motion the trustee noted that Attorney Mross failed to
                                               9
                                                                       No.    2012AP406-D



file        required    documentation     and       twice    put     his     clients   in

jeopardy of dismissal and forced the trustee to continue the

meeting of creditors twice.                   The   motion    also    noted     Attorney

Mross       failed     to   appear   at   the    second      continued       meeting   of

creditors.

       ¶60     In a July 28, 2010 conference call with L.B. and P.B.,

Attorney Mross, and the trustee, Attorney Mross agreed to refund

L.B. and P.B. the entire $1,200 they had paid him.                             L.B. and

P.B. received the refund on July 29, 2010.                      On August 2, 2010,

Attorney       Mross    filed   a    motion     with   the    bankruptcy       court   to

withdraw as counsel for L.B. and P.B.                  The trustee withdrew the

motion for fee examination on August 11, 2010.

       ¶61     The OLR's complaint alleged the following counts of

misconduct with respect to Attorney Mross's representation of

L.B. and P.B.:

            [COUNT III:]     By failing to timely file the
       necessary documentation required for his clients'
       bankruptcy and by failing to appear for the final
       creditors' meeting, Mross violated SCR 20:1.3.

            [COUNT IV:]     By failing to consult with his
       clients about the objectives of the representation,
       Mross violated SCR 20:1.4(a)(2).

            [COUNT V:]    By failing to communicate with his
       clients and inform them about the status of their
       bankruptcy, Mross violated SCR 20:1.4(a)(3).

            [COUNT VI:] By failing to provide his clients a
       written fee agreement setting forth the scope of the
       representation and the basis or rate of the $1.200 fee
       they paid to him, Mross violated SCR 20:1.5(b)(1).5

        5
            SCR 20:1.5(b)(1) provides:

                                           10
                                                                   No.   2012AP406-D



        ¶62   A hearing was held before the referee on November 6,

2012.     On November 28, 2012, the referee filed his report and

recommendation.         The referee filed a supplemental report and

recommendation on February 21, 2013.             The referee found in favor

of the OLR on Counts I, III, and VI.                       He found in favor of

Attorney Mross on Count II, IV, and V.

       ¶63    As to Count II, the referee said the practice in the

bankruptcy court is that notices are sent to both the attorney

and the debtors.        The referee reasoned D.Y. and S.Y. were aware

of    their   obligation    to    file    a   financial       management     course

completion certificate and for that reason Attorney Mross should

not be liable for failing to inform D.Y. and S.Y. of something

they were already aware of.

      ¶64     As to Count IV, the referee said although the record

was clear      that Attorney Mross        failed      to    act   with   reasonable

diligence and promptness, the record failed to show that he did

not   consult    with    L.B.   and   P.B.    about   the     objectives    of   his

representation.         The referee said the fact Attorney Mross had


           The scope of the representation and the basis or
      rate of the fee and expenses for which the client will
      be responsible shall be communicated to the client in
      writing, except before or within a reasonable time
      after commencing the representation when the lawyer
      will charge a regularly represented client on the same
      basis or rate as in the past.     If it is reasonably
      foreseeable that the total cost of the representation
      to the client, including attorney's fees, will be
      $1000 or less, the communication may be oral or in
      writing. Any changes in the basis or rate of the fee
      or expenses shall also be communicated in writing to
      the client.

                                         11
                                                                           No.    2012AP406-D



little or no contact with L.B. and P.B. during certain time

periods did not equate to a failure to consult with them about

the objectives of the representation.                      The referee said from the

record it appeared L.B. and P.B. and Attorney Mross were always

aware of the objectives sought but that Attorney Mross failed to

act with reasonable diligence in accomplishing those objectives.

With respect to Count V, the referee found Attorney Mross did

communicate with and inform L.B. and P.B. about their case but

that he failed to carry out the planned objectives.

        ¶65     With respect to the appropriate level of discipline,

the referee recommended a 60-day suspension of Attorney Mross's

license       to     practice     law.       The   referee     noted       that    the     OLR

requested a          90-day suspension.            In   concluding         that    a    60-day

suspension is more appropriate, the referee pointed out that

Attorney Mross refunded to L.B. and P.B. the $1,200 they had

paid him.          The referee also noted Attorney Mross has consented

to   no   longer         taking   referral       bankruptcies       from    Arney.         The

referee also noted that he found in favor of Attorney Mross on
three     out      of    the   original    six     counts    alleged       in     the    OLR's

complaint.              The    referee    also     noted     that    Attorney          Mross's
behavior        at      the    evidentiary       hearing    was     not     combative      or

antagonistic toward his former clients, counsel for the OLR, or
the referee.            The referee also recommended that Attorney Mross

pay the full costs of the proceeding.
      ¶66       When reviewing a referee's report and recommendation,

we will affirm the referee's findings of fact unless they are

clearly erroneous.              See In re Disciplinary Proceedings Against
                                              12
                                                                       No.     2012AP406-D



Inglimo, 2007 WI 126, ¶5, 305 Wis. 2d 71, 740 N.W.2d 125.                              The

referee's conclusions of law are subject to de novo review.                            Id.

We   determine    the    appropriate        level       of   discipline        given   the

particular    facts     of    each   case,       independent      of   the     referee's

recommendation, but benefitting from it.                     See In re Disciplinary

Proceedings Against Widule, 2003 WI 34, ¶44, 261 Wis. 2d 45, 660

N.W.2d 686.        After      independently         reviewing      the       matter,    we

conclude that the findings of fact contained in the referee's

supplemental      report     are   not     clearly      erroneous,       and    we   adopt

them.    We also agree that the referee's supplemental conclusions

of law regarding Attorney Mross's misconduct are correct, and we

concur with the referee that a 60-day suspension of Attorney

Mross's license to practice law is appropriate.                        We also agree

that Attorney Mross should be required to pay the full costs of

this disciplinary proceeding.

      ¶67    IT IS ORDERED that the license of William F. Mross to

practice law in Wisconsin is suspended for a period of 60 days,

effective June 14, 2013.

      ¶68    IT   IS   FURTHER     ORDERED       that    William    F.    Mross      shall
comply with the provisions of SCR 22.26 concerning the duties of

a person whose license to practice law in Wisconsin has been
suspended.

      ¶69    IT IS FURTHER ORDERED that within 60 days of the date
of this order, William F. Mross shall pay to the Office of

Lawyer   Regulation,         the   costs    of    this       proceeding,       which   are

$5,973.98.


                                           13
                                                       No.   2012AP406-D



    ¶70   IT    IS   FURTHER   ORDERED   that   compliance   with   all

conditions of this order is required for reinstatement.             See

SCR 22.28(2).




                                  14